IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,688-01


                           EX PARTE BRANDY HOPE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 25,990-A IN THE 258TH DISTRICT COURT
                              FROM POLK COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of possession of controlled substance and sentenced to twenty-five

years’ imprisonment. She did not appeal this conviction. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that plea was involuntary because the agreement was that she was going

to receive shock probation, but that agreement could not be followed. The State agrees that the plea

bargain made in this case could not be followed. Based on the record, the trial court has determined

that Applicant’s plea was involuntary and recommends that the Court grant relief.

       Relief is granted. Brady v. United States, 397 U.S. 742 (1970). The judgment in cause
                                                                                                     2

number 25,990 in the 258th District Court of Polk County is set aside, and Applicant is remanded to

the custody of the Sheriff of Polk County to answer the charges as set out in the indictment. The trial

court shall issue any necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: June 9, 2021
Do not publish